Order of the Surrogate’s Court of Westchester county, denying motion to strike out and dismiss four objections to the executor’s account, modified by striking out and dismissing the fourth objection, upon the ground that the surrogate is without power to make a decree affecting the title to that specific property of which a deed was made but not recorded until after the testator’s death. As so modified, the order is affirmed, without costs. In affirming the order as modified, we are constrained to do so because upon this record it does not appear, as to the three objections into which inquiry will be made, that title to the real property is involved. Young, Kapper, Lazansky and Hagarty, JJ., concur; Kelly, P. J., dissents and votes to affirm without modification.